As filed with the Securities and Exchange Commission on August 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon THE MERGER FUND 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: September 30 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 67.51% AEROSPACE & DEFENSE - 2.56% ITT Corporation (f) $ ALTERNATIVE CARRIERS - 0.11% Level 3 Communications, Inc. (a) APPAREL, ACCESSORIES & LUXURY GOODS - 0.42% VF Corporation APPLICATION SOFTWARE - 1.48% Lawson Software, Inc. (a)(g) BIOTECHNOLOGY - 4.43% Cephalon Inc. (a)(g) Savient Pharmaceuticals Inc. (a) BROADCASTING & CABLE TV - 0.69% Cablevision Systems Corporation (f) CABLE & SATELLITE TV - 1.40% Comcast Corporation Special Class A COMPUTER STORAGE & PERIPHERALS - 0.12% EMC Corp. (a) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 5.92% Bucyrus International Inc. (g) DIVERSIFIED CHEMICALS - 1.26% Huntsman Corporation (f) DIVERSIFIED METALS & MINING - 0.50% Hillgrove Resources Ltd. (a)(b)(g) Pilot Gold Inc. (a)(b) Rio Tinto plc - ADR (b) DIVERSIFIED SUPPORT SERVICES - 0.67% Iron Mountain Inc. (f) ELECTRONIC EQUIPMENT & INSTRUMENTS - 0.41% L-1 Identity Solutions, Inc. (a)(h) ELECTRIC UTILITIES - 2.79% American Electric Power Co. Inc. (h) DPL Inc. (h) Progress Energy Inc. (f) ELECTRICAL COMPONENTS & EQUIPMENT - 0.04% SunPower Corp. Class B (a) FOOTWEAR - 0.20% The Timberland Company (a) GAS UTILITIES - 0.07% Nicor Inc. GENERAL MERCHANDISE STORES - 0.94% Family Dollar Stores, Inc. (f) HEALTH CARE EQUIPMENT - 1.33% Gen-Probe Inc. (a)(f) HEALTH CARE FACILITIES - 0.37% Community Health Systems, Inc. (a) HOTELS, RESORTS & CRUISE LINES - 0.40% Marriott International Inc. HOUSEHOLD PRODUCTS - 1.06% Colgate-Palmolive Company (f) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS - 1.08% Constellation Energy Group Inc. (f) INDUSTRIAL REITS - 0.86% ProLogis, Inc. (f) INTEGRATED OIL & GAS - 1.08% Marathon Oil Corp. (f) INTEGRATED TELECOMMUNICATION SERVICES - 1.82% AT&T Inc. (f) INTERNET SOFTWARE & SERVICES - 1.12% Savvis, Inc. (a)(h) Yahoo! Inc. (a) IT CONSULTING & OTHER SERVICES - 0.59% Telvent GIT, S.A. - ADR (a)(b)(h) METAL & GLASS CONTAINERS - 0.39% Graham Packaging Co. Inc. (a) OIL & GAS EXPLORATION & PRODUCTION - 1.71% EXCO Resources Inc. (f) OIL & GAS REFINING & MARKETING - 0.57% Sunoco, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION - 1.63% El Paso Corporation (f) Williams Companies, Inc. PACKAGED FOODS & MEATS - 0.85% Sara Lee Corp. (f) PAPER PACKAGING - 1.58% Temple-Inland Inc. (f) PERSONAL PRODUCTS - 0.64% Mead Johnson Nutrition Co. (f) PHARMACEUTICALS - 0.19% Forest Laboratories, Inc. (a) PIPELINE TRANSPORTATION OF CRUDE OIL - 0.16% Southern Union Company REGIONAL BANKS - 4.04% Danvers Bancorp, Inc. Marshall & Ilsley Corporation (g) Sterling Bancshares, Inc. SEMICONDUCTOR EQUIPMENT - 4.06% Varian Semiconductor Equipment Assoc., Inc. (a)(g) Verigy Ltd. (a)(b)(h) SEMICONDUCTORS - 3.35% National Semiconductor Corporation (g) SPECIALTY CHEMICALS - 5.31% The Lubrizol Corporation (f) SPECIALIZED FINANCE - 4.08% NYSE Euronext (f) TMX Group Inc. (b) SPECIALIZED REITS - 0.56% Nationwide Health Properties, Inc. SPECIALTY STORES - 1.57% Barnes & Noble, Inc. BJ's Wholesale Club, Inc. (a)(f) TRUCKING - 3.10% Dollar Thrifty Automotive Group, Inc. (a)(f)(i) TOTAL COMMON STOCKS (Cost $3,313,782,257) EXCHANGE TRADED FUNDS - 0.13% SPDR S&P rust TOTAL EXCHANGE TRADED FUNDS (Cost $6,603,168) RIGHTS - 0.10% Sanofi (a)(b) TOTAL RIGHTS (Cost $0) WARRANTS - 0.01% Kinross Gold Corporation Class D (a)(b)(j) TOTAL WARRANTS (Cost $540,028) Principal Amount CONVERTIBLE BONDS - 0.47% Telvent GIT, S.A. - ADR $ 5.500%, 4/15/2015(Acquired 06/01/2011, Cost $23,761,281) (j) TOTAL CONVERTIBLE BONDS (Cost $23,761,281) CORPORATE BONDS - 2.31% Level 3 Financing, Inc. 9.250%, 11/1/2014 Warner Music Group 7.375%, 4/15/2014 Washington Mutual, Inc. 4.000%, 1/15/2009 (d) 4.200%, 1/15/2010 (d) 5.500%, 8/24/2011 (d) 5.000%, 3/22/2012 (d) 5.250%, 9/15/2017 (d) TOTAL CORPORATE BONDS (Cost $116,432,800) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.17% American Electric Power Co. Inc. Expiration: August 20, 2011, Exercise Price: $33.00 ASX Ltd. Expiration: September 2011, Exercise Price: AUD 26.50 AT&T Inc. Expiration: August 20, 2011, Exercise Price: $26.00 Barnes & Noble, Inc. Expiration: July 16, 2011, Exercise Price: $15.00 BJ's Wholesale Club, Inc. Expiration: July 16, 2011, Exercise Price: $45.00 Blackboard Inc. Expiration: July 16, 2011, Exercise Price: $35.00 Cablevision Systems Corporation Expiration: July 16, 2011, Exercise Price: $32.00 Colgate-Palmolive Company Expiration: August 20, 2011, Exercise Price: $80.00 Community Health Systems, Inc. Expiration: July 16, 2011, Exercise Price: $22.00 Constellation Energy Group Inc. Expiration: July 16, 2011, Exercise Price: $25.00 Expiration: October 22, 2011, Exercise Price: $30.00 Deutsche Borse AG Expiration: July 16, 2011, Exercise Price: EUR 60.00 El Paso Corporation Expiration: July 16, 2011, Exercise Price: $17.00 Energy Select Sector SPDR Fund Expiration: September 17, 2011, Exercise Price: $78.00 Family Dollar Stores, Inc. Expiration: July 16, 2011, Exercise Price: $43.00 Forest Laboratories, Inc. Expiration: July 16, 2011, Exercise Price: $34.00 Gen-Probe Inc. Expiration: July 16, 2011, Exercise Price: $60.00 Huntsman Corporation Expiration: August 20, 2011, Exercise Price: $14.00 Expiration: August 20, 2011, Exercise Price: $15.00 Iron Mountain Inc. Expiration: July 16, 2011, Exercise Price: $25.00 Expiration: July 16, 2011, Exercise Price: $27.50 ITT Corporation Expiration: July 16, 2011, Exercise Price: $50.00 Expiration: July 16, 2011, Exercise Price: $55.00 Marathon Oil Corp. Expiration: July 16, 2011, Exercise Price: $46.00 Expiration: July 16, 2011, Exercise Price: $47.00 Expiration: July 16, 2011, Exercise Price: $48.00 Marriott International Inc. Expiration: July 16, 2011, Exercise Price: $32.00 Materials Select Sector SPDR Expiration: September 17, 2011, Exercise Price: $39.00 Mead Johnson Nutrition Co. Expiration: July 16, 2011, Exercise Price: $60.00 Nationwide Health Properties, Inc. Expiration: September 17, 2011, Exercise Price: $35.00 Progress Energy Inc. Expiration: July 16, 2011, Exercise Price: $43.00 Expiration: October 22, 2011, Exercise Price: $42.00 ProLogis, Inc. Expiration: July 16, 2011, Exercise Price: $12.00 Sara Lee Corp. Expiration: July 16, 2011, Exercise Price: $16.00 Seagate Technology LLC Expiration: July 16, 2011, Exercise Price: $12.00 Semiconductor HOLDRs Trust Expiration: November 19, 2011, Exercise Price: $37.00 SPDR S&P rust Expiration: August 20, 2011, Exercise Price: $132.00 Expiration: September 17, 2011, Exercise Price: $120.00 Sunoco, Inc. Expiration: August 20, 2011, Exercise Price: $34.00 Technology Select Sector SPDR Fund Expiration: September 17, 2011, Exercise Price: $26.00 Temple-Inland Inc. Expiration: July 16, 2011, Exercise Price: $26.00 VF Corporation Expiration: July 16, 2011, Exercise Price: $85.00 Williams Companies, Inc. Expiration: August 20, 2011, Exercise Price: $22.00 Yahoo! Inc. Expiration: July 16, 2011, Exercise Price: $14.00 TOTAL PURCHASED PUT OPTIONS (Cost $19,536,551) Shares SHORT-TERM INVESTMENTS - 25.81% BlackRock Liquidity Funds TempFund Portfolio 0.08% (c)(e) Fidelity Institutional Government Portfolio 0.01% (c)(e) Fidelity Institutional Money Market Portfolio 0.13% (c)(h) Fidelity Institutional Prime Money Market Portfolio 0.08% (c)(h) Goldman Sachs Financial Square Money Market Fund 0.10% (c)(h) TOTAL SHORT-TERM INVESTMENTS (Cost $1,305,073,072) TOTAL INVESTMENTS (Cost $4,785,729,157) - 96.51% $ ADR American Depository Receipt AUD Australian Dollars EUR Euros (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2011. (d) Default or other conditions exist and security is not presently accruing income. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Affiliated company. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2011 these securities represented 0.47% of total net assets. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (k) The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2011. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011. Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks * $ $
